Citation Nr: 1206684	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  04-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's claim of entitlement to service connection for a back disability was originally denied in a February 1995 rating decision.  The Veteran did not appeal this decision, and it became final.

The May 2003 rating decision found new and material evidence had been submitted to reopen the Veteran's claim and denied the claim on the merits.  The December 2003 rating decision found that new and material evidence had not, in fact, been submitted to reopen the claim.  The inconsistency between these rating decisions is harmless, however, given the Board's November 2006 decision to reopen the Veteran's claim and remand it for further evidentiary development and consideration on the merits.  

In August 2008 and February 2011, the Board again remanded this case for additional development, and the case has been returned for further appellate review.

The Veteran has testified at two separate Board hearings, in August 2006 and in December 2008.  Each of these hearings was conducted by a Veterans Law Judge who is no longer with the Board.  A September 2010 letter offered the Veteran an opportunity to testify at a new hearing, but he indicated in his September 2010 response that he did not wish to appear at another hearing.



FINDING OF FACT

The Veteran did not exhibit a low back disability in service or within one year of separation from service, and a low back disability is not otherwise associated with the Veteran's active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in December 2006 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the December 2006 notice letter was not issued prior to the initial adjudication of the Veteran's claim in May 2003.  His claim, however, was subsequently readjudicated in supplemental statements of the case dated in September 2007, April 2008, and December 2011.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records and private medical records and that the Veteran has submitted lay statements from his brother, his wife, and a fellow serviceman.

A May 2011 memorandum from the Appeals Management Center (AMC) reflects that the Veteran's 1967 service treatment records from the 616th Medical Battalion are unavailable for review.   This Formal Finding on the Unavailability was issued following an unsuccessful search for these records with the National Personnel Records Center and consultation with the Veteran.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran reported that he has been treated for back pain ever since he returned home from service but that he has been unable to obtain many of these records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in March 2007, and a VA opinion was obtained in April 2008.  The Board acknowledges the Veteran's complaints about the March 2007 VA examination report and notes that the April 2008 VA opinion was sought in response to these concerns.  While the Veteran has requested a new examination, the Board finds that such an examination is not necessary in this case, as the April 2008 VA examiner's opinion is based on review of the Veteran's pertinent medical history as well as all contemporaneous medical findings of record.  Thus, the April 2008 opinion is based in part on the Veteran's VA and private treatment records and not solely on his current medical condition as described by the March 2007 VA examination report.

The Board finds that the April 2008 opinion is adequate for the purpose of determining the claim decided herein.  This opinion reflects that the examiner reviewed the claims folder and includes a detailed discussion of the pertinent evidence.  The April 2008 opinion provides an etiology opinion and explains the reasons and bases for this opinion.  For these reasons, the Board concludes that the April 2008 VA medical opinion in this case provides an adequate basis for a decision.   

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a low back disability, which he essentially contends was incurred as a result of an in-service injury.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has submitted numerous descriptions of his in-service low back injury.  He essentially reports that this injury occurred in December 1967 when he was throwing garbage into a sump hole in Vietnam.  He reported that his back and leg caught fire and he tumbled approximately 60 yards down a slope, at one point bouncing over Constantina wire and sustaining a left hand injury.  He reported that he suffered a back injury and second and third degree burns from his waist down.  His wounds became severely infected and he was medevaced to a field hospital and then to the An Khe Surgical Hospital.  He was placed on total bed rest and treated for septicemia.  He also required analgesics for back and burn pain.  

The record contains the Veteran's service treatment records and hospitalization records from the 67th Evacuation Hospital.  A records request for active duty inpatient clinical records at the 616th Medical Battalion for December 1967 was negative.  

The service treatment records of record reflect, in relevant part, that the Veteran was hospitalized after suffering second degree burns on his right calf following a gas can explosion in December 1967.  Neither the hospitalization records nor the Veteran's remaining service treatment records mention a back injury.  The Veteran's September 1968 separation examination report notes that his spine was clinically normal.  The Veteran expressly denied any past or current back trouble of any kind on his September 1968 separation medical history report.

On his September 1968 separation medical history report, the Veteran denied having ever had any illness or injury other than those that were already expressly noted and he denied having consulted or been treated by clinics, physicians, healers, or other practitioners within the last five years.  

The earliest medical evidence of post-service back complaints appears in a July 1981 private medical record noting that the Veteran had experienced back pain for one month.  It was noted that he performed some stock work, that the pain had been constant for the last four days, and that the pain was in his lower back and did not radiate.  The impression was that the Veteran had a lumbosacral sprain.  

In March 1994, the Veteran filed his initial claim of entitlement to service connection for a back injury, which he reported occurred in July 1968.  

A June 1994 VA examination report notes that the Veteran has had almost continuous low back pain for the past ten years.  It notes there was no inciting episode that the Veteran could relate.  A June 1994 x-ray report noted minimally diminished disc space at L1-2, L3-4, and L4-5.  L5-S1 disc space was markedly diminished with vacuum effect and eburnation.  Moderate degenerative changes were seen elsewhere.  There was no spondylolysis or spondylolisthesis.  The apophyseal and sacroiliac joints showed moderate sclerosis.

A February 1995 private medical record reflects that the Veteran sought treatment for left sided low back pain while on vacation.  The record notes that the Veteran noticed the pain after disembarking from his flight and that the pain had increased over the past two days.  The doctor noted that the Veteran had no history of previous back injuries or back problems.  A May 2008 statement from the Veteran's spouse notes that she, not the Veteran, answered the questions about his medical history because the Veteran was in no condition to do so himself.  She noted that she was asked when the current pain had started but was not asked if the Veteran had experienced previous back problems.  She noted they were on vacation and had no prior history of treatment with this doctor.

A June 1995 private medical record notes that the Veteran sought treatment for lumbar spasms on the right side.  His symptoms were similar to those he had experienced on his left side several months earlier.  The doctor noted that the Veteran "actually has had low back pain since doing some heavy lifting in Vietnam over 25 years ago and has a claim with the V.A."  

Another June 1995 private medical record notes that the Veteran "states prev. inj. while in Viet Nam lifting heavy bullets."   

A November 1995 private medical record notes that the Veteran has a history of recurring back pain for the last two weeks.  He sought follow up treatment for low back pain in April 1996. 

The Veteran first described the in-service explosion as the cause of his back injury in a June 1996 statement.  He noted that the explosion knocked him off of his feet, causing him to lose consciousness for a brief time.  He reported that his entire lower body was on fire when he woke up.  He received treatment for his burns but when his burns worsened he had to be airvaced to "Trf 616th Med Bn" in February 1968.  He reported that he continued his duties with the 30th Artillery until he was unable to walk and the burns had become infected.  

The Veteran testified at his January 1997 RO hearing that he "ended up with first degree burns on my back and second degree burns on my legs."  He reported that his back was not treated because it was like a sunburn.  When asked what he was treated for in the hospital, he reported that "They treated me for the burns obviously on my leg," but he did not mention having been treated for a back injury.

A July 1997 VA scars examination report notes that the Veteran reported having suffered first degree burns on his back as a result of the accident and that these burns healed completely with no scarring.  

The Veteran noted on an August 1997 claim form that he injured his back and burned his lower legs when he was blown several feet as a result of incoming mortar fire.

A November 1997 VA treatment record notes that the Veteran sought urgent care treatment for low back pain.  It notes that he has a 35-year history of back pain.  Another November 1997 VA medical record notes that the Veteran has a 30-year history of back pain.

An October 1998 private medical record notes that the Veteran reported having originally injured his low back in Vietnam.  

A March 1999 private treatment record notes that the Veteran was seeking treatment for a mild exacerbation of his reoccurring low back pain.  It notes that the Veteran "reminds me of the history of this beginning about 30 years ago while in Vietnam and an injury he had sustained."  

An undated statement from the Veteran's brother reports that the Veteran has had back problems ever since his return from Vietnam.  It notes that the Veteran went to their family doctor for back pain treatment about two weeks after his return home from service.  He stated that the Veteran had never had back problems until his return from Vietnam and that the Veteran reported he had hurt his back falling down a hill.  The Veteran's brother noted that the Veteran had been seeing a doctor for his back pain since October 1968.

A July 2001 statement from the Veteran's wife notes that the Veteran has been seeing a doctor for back pain ever since she met him in 1968.  She reported that the Veteran and his brother had informed her that he was injured in Vietnam.

An October 2002 private medical record notes that the Veteran has been evaluated for chronic low back pain and opines that it is in all likelihood related to the Veteran's old injury in Vietnam over 30 years earlier.  

A November 2002 notation from the Veteran's VA physician states that the Veteran was knocked down a hill after an explosion and that he had severe burns and injured his back in the fall.  He notes that the Veteran has had back pains ever since this incident.  He opined that the Veteran's back pain was as likely as not caused by this in-service injury.

An August 2003 private medical record notes that the Veteran had a severe back injury in December 1967.  It describes the Veteran's in-service injury and notes that the Veteran underwent extensive orthopedic treatment.  It notes that "Despite the best efforts of the medical staff he had serious residual lumbar stiffness with pain."  The doctor noted that the Veteran, "his brother, his wife and at least one treating physician from Vietnam all swear to the accuracy of the above report."  Following physical and targeted neuromuscular examination of the Veteran, the doctor diagnosed lumbar spondylosis with myofascial pain syndrome.  He stated that "I accept all of the causal evidence regarding his low back condition.  I am convinced that his low back injury stems exclusively from the field injury of 12-16-67.  His wife, his brother and [the VA physician] all agree with this account and in my clinical judgment the findings are all consistent with the mechanism and date of injury as given above."  

A June 2006 statement from an individual who served with the Veteran at the time of his accident describes the Veteran's accident and notes that he was "seriously hurt."  He does not, however, describe the nature of the Veteran's injuries.

The March 2007 VA spine examination report diagnoses degenerative joint disease of the lumbar spine.  The examiner opined that this disability is less likely as not caused by or a result of active duty injury.  The examiner's rationale was that there was no documentation of the Veteran's having injured his back in service.  This opinion was based on review of the Veteran's claims folder and examination of the Veteran.  The Veteran disputed the adequacy of this examination and the accuracy of the examination report in an April 2007 response to the VA examination report. 

The April 2008 VA medical opinion opines that the Veteran's degenerative arthritis and disc disease of the lumbar spine were "the result of a generalized developmental degenerative process that did NOT as likely as not begin in or incur[] as a result of an incident in military service."  This report notes that there is no direct evidence or testimony that a back injury had occurred during the described in-service incident.  The examiner stated that if there were a back injury at that time, it would appear to have been isolated, as the record was silent relative to the in-service incident until the 1997 VA examination report.  The examiner noted that the records clinically document back pain dating back to 1981, which was a hiatus of 14 years since the described service injury.  The examiner opined that "It appears that the historical nexus of the veteran's present back condition begins in 1995, the clinical one in 1981."  This opinion was based on a thorough review and discussion of the pertinent evidence in the Veteran's claims file. 

A March 2008 statement from the VA physician who offered the November 2002 etiology opinion reiterates the opinion that the Veteran's "current back condition is more likely than not due to trauma in the service" and addresses the rationale on which the November 2002 opinion was based.  It notes "the fact that he had no back pain prior to exploding gas throwing him down a hill.  MRI shows degenerative changes that are consistent with an injury at the date of his trauma."  

The Veteran testified at his December 2008 Board hearing that, following the accident, he was initially put on light duty with a bad bone bruise to the last two vertebrae of the lower back.  He agreed with the assessment that he "started having back pain right away and it's been on and off, mostly on, ever since."  He reported that he has had no prior or subsequent back injuries.  

Based on the above, the Board finds that a preponderance of the competent and probative evidence of record is against finding that the Veteran has a current low back disability that is related to his military service.  In reaching this determination, the Board has had to evaluate the credibility of the lay evidence and the probative value of the medical evidence.

The Veteran's service treatment records clearly document the occurrence of the gas can explosion.  Therefore, the fact of this accident is not in dispute.  The service treatment records, however, do not reflect that the Veteran injured his back in this accident.  Nor does the record contain contemporaneous medical records that demonstrate the Veteran sought treatment for his low back shortly following his separation from service.  

With respect to the question of whether the Veteran injured his back in service, the Board notes that the only competent lay evidence of an in-service back injury comes from the Veteran's own testimony.  Although the Veteran is a lay person, he is competent to report having injured his back in service and having experienced low back symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Because neither witnessed the accident, neither the Veteran's brother nor his wife may competently corroborate the in-service injury itself.  It is unclear that the serviceman who wrote the June 2006 statement actually witnessed the Veteran's fall.  Nonetheless, his statement does not actually assert that he observed the Veteran suffering from symptoms of a back injury in service and thus does not constitute evidence of the in-service injury.  Thus, only the Veteran is competent to testify as to the in-service back injury.

The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board finds that the credibility of the Veteran's testimony is called into question by the medical evidence of record.  First, the Board notes that the Veteran's service treatment records, including his separation examination report, contain no indication that he ever complained of or sought treatment for back symptomatology during service.  The Board notes, in particular, that the post-accident medical records, while possibly not complete, are sufficient in volume and contain enough detail for VA to conclude that the Veteran neither sustained nor was treated for a back injury during service.  The Board recognizes the Veteran's assertion that he denied back symptoms on his separation medical history report because he was told that his separation would delayed if he reported back symptoms.  This statement is credible given the Veteran's failure to report a verified second degree burn on his right calf at separation.  It does not explain, however, why there is no mention of a back injury in the numerous post-accident service treatment records.

The Board finds that the most credible statements that appear in the post-service medical evidence contradict the Veteran's account of his in-service back injury.  In reaching this conclusion, the Board has accepted as credible the Veteran and his wife's account of why the February 1995 private medical record notes a denial of a history of prior back injury.  

The Board observes that the medical evidence from a July 1981 private medical record (noting a history of back pain of one month's duration) and from the June 1994 VA examination report (noting a ten-year history of almost continuous low back pain) contradicts the Veteran's assertions of in-service low back pain.  The Board notes that the July 1981 statement was made more than a decade prior to the Veteran's first attempt to establish entitlement to service connection for a low back disability.  The June 1994 statement was made to a VA examiner in the course of seeking service connection for a low back disability, at which time the circumstances of the Veteran's in-service back injury would be considered highly relevant, and prior to the initial denial of this claim in February 1995.  In denying the Veteran's claim, the February 1995 rating decision specifically noted that "There is no service treatment or complaint to warrant a grant of benefits."

Furthermore, multiple June 1995 private medical records reflect that the Veteran described having suffered an in-service heavy lifting injury and make no mention of the explosion.  While this description would help establish in-service incurrence, it contradicts both the Veteran's earlier reports of a shorter history of low back symptomatology and the subsequent reports of the circumstances surrounding his in-service injury.  

The Veteran did not attribute his back disability to an in-service explosion until June 1996.  While the record contains ample descriptions of this accident, both in personal statements and in treatment records, the Board finds this account of a longer history of back symptomatology to be less credible than earlier assertions of a shorter history of back symptoms.  The Board further notes that this particular account of the Veteran's history of in-service back injury is contradicted by the service treatment records from following the explosion.  Rather, the Board finds that the most credible medical evidence of record establishes a history of back pain beginning in 1981.

The Board will now address the evidence suggesting a continuity of symptomatology since service.  In this regard, the Board finds the Veteran's brother competent to testify to having driven the Veteran to doctor's appointments for back pain shortly following his return home from service.  The Veteran's wife is competent to report that the Veteran has had back pain since she met him in 1968.  The Board finds, however, that the probative value of these statements is diminished by the fact that they were first made in connection with the Veteran's service connection claim.  The Board also finds them to contradict the medical history as presented in the highly probative and credible July 1981 and June 1994 records.

The Board will next address the question of whether service connection can be established by the medical opinions of record.  These opinions consist of the October 2002 opinion from the private physician, the November 2002 and March 2008 opinions from the Veteran's VA physician, the August 2003 private medical record, the March 2007 VA spine examination report, and the April 2008 VA medical opinion.  The remaining evidence of record, consisting of multiple VA and private treatment records, merely records the Veteran's own account of his medical history and does not constitute a medical professional's opinion concerning the origin of the Veteran's low back disability.  Such evidence has already been evaluated for credibility in the above discussion.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of another physician.  See Guerrieri, supra.

The Board finds little probative value in the October 2002 private physician's opinion, as it is based solely on the Veteran's own account of a 30-year history of back pain (which the Board finds is not credible), it does not address the medical evidence of record (including the contradictory accounts of his history of low back pain), and offers no rationale to justify its conclusion.

The Board also finds little probative value in the November 2002 and March 2008 opinions from the Veteran's VA physician because of the large part that the Veteran's own non-credible reports of his in-service low back injury play in the physician's rationale.  While there is some probative value in the March 2008 opinion's reference to MRI findings, that value is greatly diminished by the lack of an explanation of how the examiner was able to pinpoint the degenerative changes to the Veteran's period of military service rather than to the confirmed low back complaints in the early 1980s, and how he was able to determine that the MRI findings indicated traumatic arthritis, in particular.  

The August 2003 private medical opinion is also of diminished probative value because it is based on non-credible reports of in-service injury and continuity of symptomatology.  The probative value of the corroborating testimony from the Veteran's wife and brother has been discounted above, as has the probative value of the opinion of the Veteran's VA physician.  As with the March 2008 opinion, the physician has not explained how his findings on examination are consistent with the injury as described by the Veteran.

The Board will also discount the probative value of the March 2007 VA examination report, given the Veteran's vehement objections to its accuracy.

The Board does, however, find the April 2008 VA medical opinion to be highly probative evidence in this case.  Because it is based upon a review and discussion of the entire claims folder, it is not dependent upon the findings and conclusions drawn by the March 2007 VA examiner.  In concluding that the Veteran's current low back disability is not as likely as not related to service, this opinion expressly contemplates the Veteran's medical history as presented in his in-service and post-service treatment records.  The examiner even accounts for the possibility that the Veteran did injure his back in the in-service accident but concludes that the post-service medical evidence indicates that any in-service injury was isolated and was not the beginning of a chronic pathology.  Thus, based on the above, the Board finds the April 2008 VA medical opinion to be highly probative in this case.

In short, the earliest competent and credible evidence of a low back disability appears in a July 1981 medical record, which is approximately 13 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This evidence is also well outside of the one-year range to justify a grant a service connection for arthritis on a presumptive basis. 

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


